Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 2, 2022

                                        No. 04-22-00420-CR

                                          Aaron POUCH,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B19843-1
                          Honorable M. Rex Emerson, Judge Presiding


                                           ORDER
        On November 22, 2022, Appellant’s court-appointed appellate counsel filed an Anders
brief and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v.
State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to
this court, Appellant’s counsel explained that he took the following steps:
       •   notified Appellant that counsel filed an Anders brief and a motion to
           withdraw, and provided Appellant with a copy of the documents;
       •   advised Appellant of his right to review the appellate record and file a pro se
           brief; and
       •   provided Appellant with a letter to request a copy of the appellate record.

See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89 (Tex.
Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we order Appellant to do so within thirty days
of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the State
may file a responsive brief not later than thirty days after the date Appellant’s pro se brief is filed
in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court